Citation Nr: 1600649	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-37 612	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for mouth cancer and removal of the glands.

2.  Entitlement to secondary service connection for left arm numbness.

3.  Entitlement to secondary service connection for arthritis in the left arm.

4.  Entitlement to secondary service connection dermatitis or eczema.

5.  Entitlement to a rating in excess of 30 percent from August 16, 2006 to May 24, 2012 for post-traumatic stress disorder (PTSD). 

6.  Entitlement to a rating in excess of 50 percent from May 24, 2012 for PTSD. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Friend


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The issue of entitlement to an increased rating for scars of the left hand have been raised by the record in an October 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for individual unemployability (TDIU), left arm numbness, left wrist arthritis, a skin condition, and mouth cancer with ensuing gland removal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by total impairment of social or occupational adaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are approximated.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from Winter 2007 to Fall 2015.  Lay statements of the Veteran and his spouse are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed 

Pertinent Law 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's PTSD has not significantly changed during the appeal period, and thus a uniform evaluation is appropriate.

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 100 percent rating.

The facts most pertinent to the analysis are as follows: the Veteran served in Vietnam from August 1966 to September 1968.  In June 2007, the Veteran's psychologist submitted a statement, detailing the Veteran's PTSD symptoms. 
Primarily, the Veteran experienced sleepless night on a consistent basis; when he did sleep, he would wake up several times in an alerted state of being.  

Several times throughout the week, the Veteran experienced visions of trucks blowing up in Vietnam which frustrated him by interfering with his train of thought and concentration, as well as obstructing his sphere of vision.  Socially, the Veteran explained that he always sat in the corner of rooms or against the wall due to his constant state of hypervigilance.

The psychologist determined that the Veteran's symptoms limited his daily functioning in that he avoided public locations, isolated himself from friends and family, and experienced intrusive visuals of his time in Vietnam.  Although the Veteran struggled with short-term memory, he exhibited appropriate judgment and was oriented to time, place, and person.  The examiner scored the Veteran as a 38 on the GAF scale. 

In August 2009, the Veteran's treating psychologist submitted a yearly statement concerning the Veteran's PTSD.  The examiner determined the Veteran suffered from avoidant symptoms, to include isolation of himself, an avoidance of public locations, and a refusal to discuss his experiences in Vietnam.  Moreover, the Veteran experienced frequent combat nightmares and disrupted sleep. 

The examiner determined the Veteran suffered from social impairment and isolation, manifested most by his withdrawal from friends and family.  Throughout the day, the Veteran was always hypervigilant, lacked energy, and suffered from racing thoughts in his mind.  The Veteran self-medicated with excessive-and increasing-uses of alcohol.  When the Veteran heard an unexpected noise, he would become very afraid, out of breath, dive under a table and begin physically shaking.  

The Veteran's wife explained that the Veteran became overwhelmed with emotions, and was unable to watch anything on TV or hear anything from others about Vietnam.  The Veteran frequently "tuned out" such that the Veteran's wife was unable to catch his attention.  In his sleep, the Veteran's wife reported that the Veteran frequently swung his arm around and had difficulty falling asleep.  Moreover, the Veteran's wife reported his alcohol use had increased over the past four years.  The Veteran's wife stated that the Veteran raised his voice when tense, no longer hunted, no longer rode motorcycles, and withdrew from the family into the garage for long periods of time.  Lastly, the Veteran had lost a lot of weight over the past several years, and the Veteran's wife was only able to convince him to eat one meal a day.

In April 2010, the Veteran's treating psychiatrist submitted a statement, analyzing the Veteran's PTSD.  The examiner determined the Veteran suffered from mild to moderate depression, as well as symptoms such as numbness or tingling, shakiness, difficulty breathing, and indigestion or discomfort in his abdomen.  His Vietnam flashbacks were associated with panic attacks, dissociation, and breaks with reality, and he suffered from a "checking compulsion".

Moreover, the examiner determined the Veteran suffered from experiencing recurrent and intrusive distressing recollections of the stressor; acting or feeling as if the stressor were recurring; efforts to avoid activities, places, or people that arouse recollections of the stressor; inability to recall important aspects of the stressors; markedly diminished interest or participation in significant activities; difficulty falling or staying asleep; irritability or outbursts of anger, and an exaggerated startle response.  

Lastly, the examiner stated the Veteran received a 35 level GAF score and suffered from the following symptoms: flattened affect; frequent panic attacks; difficulty in understanding commands; impaired short and long-term memory; disturbances of motivation and mood, and difficulty maintaining effective work and social relationships. 

In September 2010, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with PTSD.  The examiner determined the Veteran suffered from PTSD, and described the Veteran's reported activities: active participation in the funeral honor guard; weekly church attendance; shopping with his wife; woodworking; and chores around the house.

Upon examination, the examiner concluded the Veteran's psychomotor activity and speech were unremarkable; his attitude toward the examiner was cooperative; his affect was appropriate, and his mood was intermittently anxious and irritable.  The Veteran's attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.

He suffered from no delusions; he understand the outcome of his behavior.  The Veteran's sleep was often interrupted by nightmares about being shot in Vietnam.  He did not have obsessive/ritualistic behavior, suffer from panic attacks, or suicidal or homicidal ideation.  The examiner found the Veteran's impulse control and personal hygiene to be appropriate, that he suffered from no problems completing his activities of daily living, and that he suffered from no episodes of violence. 

The Veteran's remote memory was moderately impaired; his recent memory was normal, and his immediate memory was normal.  The Veteran suffered from recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  The Veteran exhibited persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, such as efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, inability to recall an important aspect of the trauma, feelings of detachment or estrangement from others.  The Veteran experienced difficulty falling or staying asleep, irritability, outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran experienced all of these symptoms chronically.  

Lastly, the Veteran said his memories of Vietnam caused him to withdraw from close interpersonal relationships outside the family and to be very wary and avoidant of any crowds.  The examiner's score of the Veteran's GAF was a 65. 

In March 2012, the Veteran's psychiatrist submitted an update on the Veteran's condition saying that the Veteran continued to meet the criteria for a 100 percent disability rating. 

In May 2012, the Veteran's wife submitted a statement in which she stated that the Veteran no longer participated in his Honor Guard duties; stared into space and would not respond to verbal statements or questions; stayed up until 2 or 2:30, slept until 9 or 9:30 and took an hour to awaken; fell asleep every night in his chair with a lit cigarette; drank enough for three people every day; responded aggressively when asked to reduce his smoking and drinking; secluded himself from family and friends in the garage; wandered off on his own when forced to attend weddings or baptisms; no longer attended or hosted weekend cookouts with friends; refused to make improvements to the house; became angry at unimportant, trivial issues; could not watch his two grandsons, ages 2 and 17 months; became upset at loud noises; and only showered two to three days a week and only washed his hair once a week.  Lastly, the Veteran's wife started that his oral hygiene was almost non-existent, such that it was impossible for anyone to be close to him when he talked.  

The Veteran underwent a second C&P examination with a VA examiner in May 2012.  The examiner determined the Veteran suffered from PTSD and chronic alcohol use, both conditions exhibiting intertwined symptoms, and concluded the Veteran suffered from occupational and social impairment with reduced reliability and productivity.

Upon examination, the examiner concluded the Veteran suffered from efforts to avoid thoughts, feelings, or conversations associated with the trauma; an inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; an exaggerated startle response, and that the duration of the symptoms was more than one month.  The examiner concluded the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Lastly, the examiner found the Veteran suffered from a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded the Veteran's PTSD symptoms had worsened since his last examination.

In July 2013, the Veteran's private treating psychiatrist submitted a PTSD disability benefits questionnaire.  The examiner determined the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and or mood, all of which were attributed to PTSD.  Concerning the Veteran's traumatic experience, the Veteran re-experienced the event by recurrent and distressing recollections of the event; recurrent distressing dreams of the event; acting or feeling as if the traumatic event was recurring.  

Moreover, the Veteran persistently avoided stimuli associated with the trauma, by efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; inability to recall important aspects of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of emotions; sense of a shortened future. 

Additionally, the Veteran suffered from difficulty falling asleep or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  The examiner reported that the symptoms detailed in the questionnaire had persisted for the past 45 years and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Lastly, the Veteran suffered from depressed mood, anxiety, suspiciousness, panic attacks and flashbacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfered with routine activities, and persistent flashbacks.

In October 2015, the Veteran's psychiatrist submitted another statement and another PTSD Disability Benefits Questionnaire.  In it, he opined that the Veteran continued to meet the criteria for a 100 percent PTSD rating, due to his progressive PTSD condition, with continued deterioration and disability.  The Veteran explained that he was no longer able to "put up with the people...the crowds, and all that stuff...." because his interactions with people frequently triggered flashbacks to his time in Vietnam. 

The examiner determined the Veteran suffered from total and occupational social impairment.  Concerning the Veteran's traumatic experience, the Veteran suffered from recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. 

Moreover, the Veteran persistently avoided stimuli associated with the trauma through efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affection; sense of a shortened future. 

Additionally, the Veteran suffered from difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and an exaggerated startle response.  Similarly, the examiner determined the Veteran had suffered from these symptoms for the past 45 years and they caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Lastly, the Veteran suffered from depressed mood; anxiety; suspiciousness; panic attacks that occurred more than once a week; chronic sleep impairment; mild-memory loss; impairment of short and long term memory; memory loss for names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; and persistent flashbacks. 

In October 2015, the Veteran took part in a Video hearing with the undersigned VLJ.  Most pertinent to this review, the Veteran explained his PTSD symptoms had remained constant since he was first awarded service connection.  

At the hearing, the Veteran said his wife informed him that he hit her in the head while he was sleeping.

The Veteran explained that five years ago, he stopped doing everything.  Currently, he just sits in the garage and smokes cigarettes and drinks beer.  If his grandchildren visit, he can only handle their presence for five or ten minutes before he is forced to retreat to the garage.  The Veteran said the quieter things are for him, the better he is.  The Veteran concluded by reiterating that he really just doesn't do anything anymore and is no longer able to engage in activities he just to enjoy, such as lunch, hunting, and fishing. 

At the hearing, the Veteran's friend also spoke.  He confirmed the Veteran's social isolation statements, saying the Veteran's social activities drastically deteriorated over the past 10 years.  Generally, whenever the friend visits the Veteran he will find the Veteran just sitting in his garage staring at the television but without any volume playing.

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from PTSD symptoms warranting a 100 percent rating, such as total occupational and social impairment, with deficiencies in most areas, to include work, family relations, thinking, mood, activities of daily living (such as hygiene); persistent danger of hurting oneself (suicidal ideation); and memory loss for names of close relatives, own occupation, or own name.  The Veteran himself, as well as his psychiatrist, wife, and friend, repeatedly and consistently detailed the Veteran's social isolation from his family, friends, and the public over the years.  At the hearing, the Veteran explained that he prefers to be alone.  The record clearly demonstrates that Veteran is prevented from maintaining effective familial relations, or forging personal relationships with non-family members.

Regarding occupational impairment, the Veteran explained at the hearing, that his inability to deal with the people and crowds at work due to the constant triggering of Vietnam flashbacks contributed to his decision to retire in 2004.  Moreover, the Veteran's treating psychiatrist documented his short and long term memory loss

Lastly, according to his wife, he neglects his personal appearance and hygiene and displays great difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.

The Board notes that but for the September 2010 C&P examination, the Veteran's symptoms-such as social impairment; memory loss; lack of hygiene-appeared to remain consistent since the beginning of his appeal period in 2006.  In 2007, the Veteran's treating psychiatrist determined the Veteran suffered from memory loss and social and occupational isolation.  In 2009, the psychiatrist again recorded the same symptoms, and added that the Veteran's wife explained the Veteran isolated himself from his family and friends by spending his time in the garage alone.  In 2010, the Veteran again complained of social isolation.  Those symptoms all exist today.  And, importantly, at the hearing the Veteran stated that his symptoms have remained consistent throughout the appeal period.  Thus, given the outlier nature of the September 2010 examination, the Board finds this examination less probative, when weighed against reports from the Veteran's psychiatrist-whom he visited on a regular basis over the years-as well as statements from the Veteran, his wife, and friend.  Given the consistency in many of the Veteran's symptoms and his statements, the Board finds the evidence against a staged rating is at least in equipoise and thus will apply the 100 percent rating to the entire period on appeal. 

Moreover, the Board notes that the Veteran's treating psychiatrist twice mentioned that, in his opinion, the Veteran's PTSD symptoms merited a 100 percent rating.

While the Veteran does not suffer from all the symptoms associated with a 100 percent rating-such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; and disorientation to time or place-such that the 70 percent rating may also be appropriate, the law dictates that when two evaluations are potentially applicable, the higher evaluation will be assigned.  38 C.F.R. § 4.7.  

In sum, as the Board finds that the evidence as to whether the Veteran meets the 100 percent rating criteria is at least in equipoise, an increase from 50 to 100 percent is warranted.  

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates total occupational and social impairment with deficiencies in most areas.  Therefore, an increased evaluation to 100 percent disabling is warranted under the general Rating Schedule.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows such symptoms as occupational and social impairment, memory loss, inability to perform activities of daily living, and difficulty in establishing and maintaining effective personal relationships.  The Veteran's 100 percent rating under DC 9411 for occupational and social impairment discussed in this decision, contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is in receipt of service connection for residuals scars and amputations on his left hand.  In this instance, the Veteran's symptoms are adequately captured by his PTSD rating.  


ORDER

Entitlement to an evaluation of 100 percent for PTSD is granted from August 16, 2006. 


REMAND

The Veteran contends he is entitled to service connection for his mouth cancer, left arm numbness, left wrist condition, and skin rash.  For the following reasons, the Board finds remand are warranted for new examinations.  

Concerning the mouth cancer, in March 2014, the Veteran's doctor concluded (without supporting rationale) that the Veteran's mouth cancer and ensuing gland removal was caused by Agent Orange exposure in Vietnam.  Numerous treatment records confirm the Veteran's diagnosis of cancer and gland removal.  Nonetheless, the Veteran has not been provided with a C&P examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's mouth cancer and gland removal are related to the Veteran's exposure to Agent Orange.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Concerning the skin rash, the Veteran contends that his skin rash was caused by his exposure to Agent Orange.  The Veteran's medical records document a variety of skin conditions, such as pruritic rash, seborrheic keratosis, spongiotic dermatitis, and treatment for it.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's skin disorder is related to his exposure to Agent Orange. 

Concerning the Veteran's two separate claims for entitlement to secondary service connection for left arm numbness and left arm arthritis, the Veteran contends that he suffers from this numbness and arthritis due to the service-connected scars in his left arm.  In November 2007, the Veteran underwent a C&P examination.  The examiner determined the Veteran's hand and wrist were normal and diagnosed him with amputations of a portion of the long and pinkie fingers and abnormalities in the index and fourth fingers.  The examiner, however, provided no conclusions as to whether or not the Veteran suffered from numbness or arthritis in his left arm, or whether any such numbness or arthritis was secondarily related to the Veteran's scars or the original 1967 service wound.  In September 2010, the Veteran underwent an additional C&P exam.  Similarly, the examiner again offered no conclusion as to the nature and etiology of the Veteran's claimed conditions. 

Thus, the Board finds the VA examinations are inadequate, and a remand is necessary to determine whether or not the Veteran is entitled to secondary service connection for left arm numbness and left arm arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record do not proffer a conclusion as to the nature or etiology of the Veteran's claimed conditions. 

With regard to the TDIU claim, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU.  The TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In the October 2015 hearing, the Veteran stated that his PTSD symptoms, such as his inability to deal with crowds and people, was part of the reason he retired.  Consequently, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's mouth cancer and gland removal.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the mouth cancer is related to the Veteran's time in service.

In making this determination, the examiner should particularly consider the following:

a. The Veteran's service in Vietnam and possible exposure to Agent Orange; and

b. the Veteran's psychiatrist's belief that the Veteran's cancer stemmed from his exposure to Agent Orange.

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's skin condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the skin condition is related to the Veteran's time in service.

In making this determination, the examiner should particularly consider the Veteran's service in Vietnam and possible exposure to Agent Orange. 

3. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's arthritis and numbness in his left arm.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the arthritis and numbness in his left arm are secondarily related to the Veteran's service-connected left arm scars. 

4. The RO should obtain the Veteran's Social Security Disability papers and medical notes.

5. The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


